Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Emerson Radio Corp. and Subsidiaries Hackensack, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 33-63515, 333-132812 and 333-132815) of Emerson Radio Corp. of our report dated June26, 2017, relating to the consolidated financial statements of Emerson Radio Corp. and Subsidiaries as of March31, 2017 and 2016 and for each of the two years in the period ended March31, 2017, which appear in this Form10-K. /s/ MSPC. CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS A PROFESSIONAL CORPORATION Cranford, New Jersey
